COURT OF APPEALS FOR THE
                                     FIRST DISTRICT OF TEXAS AT HOUSTON

                                                ORDER ON MOTION

 Cause Number:              01-18-01116-CV
 Trial Court Cause
 Number:                    1107901
 Style:                     Diane Smith and John Fernandez
                            v. Houston Direct Auto
 Date motion filed*:        February 7, 2020
 Type of motion:            Extension of Time to File Motion for Rehearing
 Party filing motion:       Appellants
 Document to be filed:      Motion for Rehearing

Is appeal accelerated?      Yes       No

 If motion to extend time:
          Original due date:                             January 3, 2020
          Number of previous extensions granted:         1
          Date Requested:                                April 3, 2020

Ordered that motion is:

             Granted
                   If document is to be filed, document due: March 16, 2020
                        Absent extraordinary circumstances, the Court will not grant additional motions to extend time
                        The Court will not grant additional motions to extend time.
             Denied
             Dismissed (e.g., want of jurisdiction, moot)
             Other: _____________________________________




Judge's signature: /s/Sherry Radack
                       Acting individually            Acting for the Court

Date: March 5, 2020